Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 1 of 32 PAGEID #: 377




Julie Kelly (Pro Se)
823 Dorgene Lane
Cincinnati OHIO 45244
Telephone (513) 806.4893
jul_kelly@mac.com




                     UNITED STATES DISTRICT COURT
                                FOR THE
                        SOUTHERN DISTRICT OF OHIO

 JULIE KELLY, an individual                        Civil Case No. 1:19-cv-00372-SJD-SKB

                   Plaintiff

                   v.

 FIRST DATA CORPORATION, a Delaware
 corporation;                                         PLAINTIFF’S CONSOLIDATED
                                                               RESPONSE
 FRANK BISIGNANO, an individual;                     TO DEFENDANTS’ MOTIONS TO
                                                                DISMISS
 ROBIN ORDING, an individual;                            [Docket Nos. 17, 19 & 22]

 JACKSON LEWIS PC, a Pennsylvania
 professional corporation;

 MATTHEW BYRNE, an individual;

 SAUL EWING ARNSTEIN & LEHR, a
 Delaware limited liability partnership; and

 GILLIAN COOPER, an individual

                   Defendants.




                                               1
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 2 of 32 PAGEID #: 378




   PLAINTIFF’S CONSOLIDATED RESPONSE TO DEFENDANTS’ MOTIONS TO
                    DISMISS [Docket Nos. 17, 19 & 22]


       I am Julie Kelly, plaintiff in this case (“Plaintiff”), and representing myself pro se.

Plaintiff hereby provides the Court this Consolidated Response to the following Motions

submitted by the Defendants (“Defendants Motions”):

       1. Motion to Dismiss by Defendants Jackson Lewis P.C. (“Jackson Lewis”) and
          Matthew Byrne (“Byrne”) supported by an Affidavit of Byrne (“Byrne Affidavit”)
          [Docket Nos. 17 & 17-1] (the “JL Motion”)

       2. Defendants First Data Corporation (“First Data”), Frank Bisignano (“Bisignano”),
          and Robin Ording’s (“Ording”) (1) Motion to Dismiss the Complaint in its Entirety
          under Fed. R. Civ. P. 12; or (2) In the Alternative, Motion for Summary Judgment as
          to Count VIII under Fed. R. Civ. P. 56 supported by an Affidavit of Lisa M. Conley
          Yungblut (“Yungblut Affidavit”) [Docket Nos. 19 & 20] (“FD Motion”); and

       3. Defendants Sault Ewing Arnstean & Lehr LLP (“SEAL”) and Gillian Cooper’s
          (“Cooper”) (1) Motion to Dismiss Counts IV, V, VII, and VIII of the Complaint in its
          Entirety under Fed. R. Civ. P. 12; or (2) In the Alternative, Motion for Summary
          Judgment as to Count VIII under Fed. R. Civ. P. 56 also supported by the Yungblut
          Affidavit [Docket No. 22] (“SE Motion”).

Because I am responding to three different motions, this brief is slightly longer than would be

permitted to respond to any one of them. I would ask that in the interest of economy, we address

the issues one by one instead of me needing to type the same thing over and over again. I am

well under the aggregate page limit I would be entitled to if I responded to each of the

Defendants Motions separately.

                                   STATEMENT OF FACTS

       This is an American’s with Disabilities Act, 42 U.S.C. §12101 et seq. (“ADA”), Family

and Medical Leave Act , 29 U.S.C. §261 et seq. (“FMLA”), Title VII and the Pregnancy

Discrimination Act (“PDA”) 42 U.S.C. §§2000e-200e-17, the Ohio Civil Rights Act (Chapter

4112 of the Ohio Revised Code)(“OCRA”), and tort liability lawsuit. The Plaintiff filed the

Complaint in this case [Docket No. 1] (“Complaint”) on May 20, 2019. The Complaint contained

                                                 2
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 3 of 32 PAGEID #: 379




more than 350 paragraphs of allegations. The Plaintiff’s statement of facts is in those paragraphs

of the Complaint and incorporated herein.

       The Defendants Motions contained their own statements of facts. Those statements of

facts contain some factual statements inconsistent with the allegations in the Complaint and

belong in an Answer to the Complaint, not in Motions pursuant to Rule 12. If there are factual

disputes, the Defendants should answer the Complaint and discovery should begin.

                                    STANDARD OF REVIEW

       Under Rule 12(b)(6) a court cannot look beyond the pleadings. To survive a Motion to

Dismiss under Rule 12(b)(6), the plaintiff must plead sufficient facts to state a claim that is

facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the Defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In considering a motion to dismiss, the court must construe the

Complaint in the light most favorable to the Plaintiff, accept the well-pled factual allegations as

true, and determine whether the moving party is entitled to judgment as a matter of law.

Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007).

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Iqbal, 129

S.Ct. at 1950. A complaint need not set forth all the facts upon which a claim is based; rather, a

short and plain statement of the claim is sufficient if it gives the defendant fair notice of what the

claim is and the grounds upon which it rests. Twombly, 550 U.S. at 545.

       The Defendants’ Motions amount to nothing more than attempts to dispute facts before

discovery has even been done. The fact that all the Defendants’ Motions rely on either the Byrne



                                                  3
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 4 of 32 PAGEID #: 380




Affidavit or the Yungblut Affidavit demonstrate that facts outside of the pleadings are necessary

to decide this case and show that this case should proceed to discovery. If after discovery is

completed, the theories in the Defendants’ Motions can then be advanced in summary judgment

motions. The Complaint adequately states its claims.

                               Count I of the Complaint
  Adequately States a Claim under the FMLA against First Data, Bisignano, and Ording

       The FD Motion states that there are no allegations the Defendants knew Plaintiff had a

qualifying serious health condition requiring FMLA notice. This is incorrect. First Data is a

corporation. If any of its management knows of an employee’s serious health condition, then

First Data knows of the serious health condition. The seriousness of Plaintiff’s post-partum

medical issues, including prior hospitalization and continuing treatment by physicians is alleged

in Paragraphs 48, 51, 63, 75-77, 90 of the Complaint. The Complaint alleges that my former

supervisors Barger and Fricke, and then my last supervisor Defendant Ording had knowledge of

Plaintiff’s serious medical condition in Paragraphs 56-77, 240-243. In Paragraph 238 of the

Complaint, I allege that post-partum medial issues, liver issues, and cardiac events are “serious

health conditions” for purposes of the FMLA. The FD Motion wants to quibble about the

seriousness of those issues which can be done during discovery not through dismissal before

facts are developed. The Complaint Paragraph 252 alleges that had I been notified of eligibility

to take FMLA leave, I would have had the time to recuperate and would not have felt the need to

quit my job for health reasons. These facts, as alleged, are sufficient to give defendants fair

notice of the claim and set forth a plausible claim for relief for interference with my entitlements

under the FMLA. The purpose of the FMLA interference count cause of action “is to permit a

court to inquire into matters such as whether the employee would have exercised FMLA rights in

the absence of the employer’s action.” Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 91


                                                  4
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 5 of 32 PAGEID #: 381




(2002). When an employer is on notice of an FMLA qualifying condition, it must notify the

employee of the employee’s eligibility to take FMLA leave. 29 C.F.R. §25.300(b)(1). Reeder v.

Cnty of Wayne, Mich., 694 F.App’x 1001 (6th Cir. 2017) (chest pain and anxiety, the court

decided an employee does not need to expressly assert rights under the FMLA, but will be

“deemed to have given sufficient notice by providing information an employer can reasonably

conclude that an FMLA-qualifying circumstances is in play”) Chailia v. Scottsdale Healthcare

Hosp, 701 F.App’x 639 (9th Cir. 2017)(supervisor obligation to inquire further creates a triable

fact). “An interference claim is not about discrimination. It is only about whether the employer

provided the employee with entitlements guaranteed by the FMLA” Beauvais v. City of Inkster

& Booker Snow, 2017 WL 5192249 (E.D.Mich. Nov 9, 2017)(quoting Mrshall v. The Rawlings

Co. LLC, 854 F.3d 368, 364 (6th Cir. 2017).

       I also alleged in Paragraphs 247 to 251 that Defendants’ practice of terminating

employees in mass and while on leave created an atmosphere that discouraged me from

exercising my FMLA entitlements. Defendants do not address this separate violation of the

FMLA. Preeson v. Parkview Med. Ctr., Inc., 2017 WL 1197298 (D. Colo. Mar. 30, 2017) (To

succeed on an FMLA interference claim, the employee must only show that her employer

provided a strong disincentive or discouraged use of available FMLA leave, such that would

cause her fear invoking her rights under the FMLA).

       The Complaint also adequately alleges that Bisignano was my employer for purposes of

the FMLA. The Court’s look to the definition of “employer” and the “economic reality test”

under the Fair Labor Standards Act as interpretive guidance under the FMLA. Graziadio v.

Culinary Inst. Of Am., 817 F.3d 445 (2d Cir. 2016)(factors include the power to hire and fire

employees, supervision and control of employee work schedules or conditions of employment,



                                                5
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 6 of 32 PAGEID #: 382




determining rate and method of payment, and maintaining employment records); Cordova v.

State of N.M. 2017 WL 4480748 (D.N.M. Oct. 6, 2017) The Complaint alleges in Paragraphs 67-

71, & 80 that Bisignano unilaterally changed the terms and conditions of my employment (work-

from-home policy) and in Paragraphs 96-100 alleges that Ording was my supervisor, controlled

my work schedules, and determined my pay and kept employment records. The allegations

sufficiently notify Bisignano and Ording that Plaintiff, based on stated facts, alleges that they

were each “employers” for purposes of the FMLA. The FD Motion does not state that the

Complaint does not make these allegations but merely contests the facts, which belongs in an

Answer.

                                Count II of the Complaint
         Adequately States an ADA Failure to Accommodate Claim against First Data

         The FD Motion attempts to argue the facts of the case and not whether or not sufficient

facts were alleged to provide notice of the claim that First Data knew of Plaintiff’s disability and

failed to provide the required accommodation. First Data first wrongly asserts that Plaintiff did

not allege that Plaintiff’s medical conditions constituted a disability. Paragraph 263 specifically

alleges that post-partum induced illnesses were disabilities that impair a major life activity. As

noted above, the Complaint thoroughly pleads complications related to my pregnancies,

including post-partum depression, non-alcoholic liver disease, cardiac and blood pressure issues.

In a case with factual issues nearly identical to those in the Complaint, Hostettler v. College of

Wooster, the Sixth Circuit reversed the District Court’s ruling on this exact issue. Determined

that allegations of post-partum depression and the resulting medical issues is a disability for

purposes of the ADA., Hostettler v. College of Wooster, 895 F.3d 844, 853-854 (6th Cir. 2018).1


1
 I found it interesting that the FD Motion cited the Hostettler case on page 19 for the proposition aht the claims
should be dismissed. Counsel for First Data clearly did not read the Hostettler case if they are citing it for that
purpose. The 6th Circuit in Hostettler reversed a summary judgment for the Defendants and sent the case back for

                                                          6
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 7 of 32 PAGEID #: 383




This case is directly on point and the Complaint alleges all of the facts needed to satisfy the

criteria outlined by the Sixth Circuit in that case. The Complaint alleges that my post-partum

medical issues impacted major life activities including the proper functioning of my liver, heart,

and circulatory system, and well as my mental functions. Each of these are part of a major life

activity as defined in the FD Motion.

         The Complaint repeatedly alleges that First Data, through its officers (including Fricke,

Britt, Barger, and Ording) knew that my medical condition impacted major life functions. It is

impossible for First Data to even allege that it did not know of Plaintiff’s disability when

Plaintiff’s two managers prior to Ording both granted me reasonable accommodations for my

disabilities. The existence of my prior accommodation that was revoked by Ording is more than

sufficient to demonstrate First Data’s knowledge of the disability.

         The FD Motion also falsely states that the Complaint did not allege a request for an

accommodation. Paragraph 270 and 271 clearly plead that I requested an accommodation and

was denied - “Kelly requested that First Data and Ording reinstate her remote work

accommodation.” These Paragraphs and those in Paragraphs 83-91 and 264 give “adequate

notice” that I had accommodations before Ording and my asking for the same accommodation

was denied by Ording.

         In Hostettler the Sixth Circuit held that the burden was on the employer to explain why

work from an office is an “essential function” of the job. Hostettler 895 F.3d at 856 to 857. The

case cited by the FD Motion (Beishl v. Cty of Bucks) does not apply. That case involved a

groundskeeper (attendance at the workplace was an essential function of the job and the

groundskeeper requested a different location to perform his grounds keeping work). In this case,


trial on issues nearly identical to the facts plead in the Complaint. Assuming the facts in the Complaint are true,
Hostettler clearly stands for the proposition that claims have been stated in the Complaint.

                                                           7
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 8 of 32 PAGEID #: 384




the Complaint alleges that work from the Cincinnati office was not an essential function of the

job as the Plaintiff did not interact with any of the employees in that office and her job had been

performed remotely for numerous years prior to the change in policy and revocation of her

accommodation.

       The Complaint does allege that my abilities to perform my job function were impacted by

the additional stress and anxiety of travel to the office when unnecessary. The most obvious

example being the cardiac event that caused my need to go to the emergency room resulting from

complications from my post-partum medical issues. Certainly, being required to visit the

emergency room due to working conditions constitutes an interference with my ability to

perform any functions of the job. Complaint Paragraph 132 to 144, for example, alleges that the

commuting was damaging my health and with any use of common sense by the Court, the

impacts on my health (anxiety, stress, blood pressure, and ultimately cardiac palpitations

requiring an emergency room visit) were affecting my ability to perform my job functions. That

interference with my functioning is alleged to have been directly related to my disability

exacerbated by a requirement to attend at the office when attendance is not an essential function

of the position that can be accommodated as it had been for years by remote work.

                                Count III of the Complaint
               Adequately States Title VII and PDA Claims against First Data

       The Complaint does allege all the requirements of a prima facia Title VII and PDA case.

Plaintiff is female and qualified for the job, Plaintiff’s terms and conditions of employment were

adversely affected by Defendants’ decisions while I was employed, leading ultimately to a

constructive discharge and retaliation, and alleges that Plaintiff’s job responsibilities were

transferred to First Data employees in Europe (i.e. outside of the class protected by Title VII and

the PDA of the United States).


                                                  8
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 9 of 32 PAGEID #: 385




                               Count IV of the Complaint
        Adequately States ADA and OCRA Retaliation Claims against All Defendants

         The Complaint alleges that when I was discharged from employment, I remained subject

to the terms and conditions of First Data’s employment policies and practices.2 In Paragraph

158, I specifically allege that just five days after my last day, I received a letter advising me of

my obligations to First Data (non-compete and non-solicit obligations) limiting my job search

capabilities. When I first raised my charges to First Data’s in-house legal department on April

27, 2018 and then May 3, 2018 (Paragraph 168 of the Complaint), my request for severance

under First Data’s severance policy was sent to a First Data committee for evaluation of my

eligibility for compensation. The committee denied my request. See Exhibit B. The fact that my

discrimination complaint was referred to a committee that evaluates First Data employee

eligibility for severance benefits at the time of the termination of their employment directly

means that the retaliation against me, that commenced a week after my initial complaints and

before a determination was made about my severance eligibility was directly related to me

raising questions about benefits to which I was entitled when I was employee. It was at that time

that the retaliation started, and the coordinated plan by the defendants continued throughout the

remainder of the summer of 2018 as alleged in the Complaint (Paragraphs 158 to 228).

         I remained subject to the non-compete and non-solicit obligations of my employment

terms when the retaliation began and then continued. If I am subject to restrictions on my




2
  The Supreme Court has held that retaliatory acts are not limited solely to acts directly related to employment or the
workplace. For example, post-employment acts, such as negative job references, can constitute adverse action for
purposes of asserting a retaliation claim. Burlington Northern & Santa Fe Ry. v. White, 548 U.S. 53, 67 (2006). See
also Thompson v. North American Stainless, 131 S.Ct. 863 (2011) (third-party claims within “zone of interest”
protected by Title VII). [from Wilson Elser Employment Newsletter June 2012] The ongoing retaliation against me
by calling me, bringing lawsuits against me to compel me to testify after I had already appeared, and then admitting
the only reason for doing so was because I had filed a charge of discrimination is within the “zone of interest” of the
conduct prohibited by the spirit of the ADA, Title VII, PDA and the OCRA..

                                                           9
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 10 of 32 PAGEID #: 386




potential employers while seeking employment, then I am still having my professional career

negatively impacted by the hold-over covenants of my employment with First Data.

       The Complaint also alleges that even after my termination, First Data believed that it

could select my counsel for me when I was listed on First Data’s Rule 26.(a)(1) disclosures as a

witness that only could be contacted through First Data’s counsel (Paragraph 180).

In Robinson v. Shell Oil Company, 519 U.S. 337 (1997), the Supreme Court held that the term

“employees” as used in Title VII’s anti-retaliation provision should be read broadly to extend

protection to former employees because the term “employee” contains no “temporal qualifiers”

and that several provisions of Title VII use the term “employees” to be something more inclusive

than “current employees.” The Supreme Court stated that the statute plainly contemplates that

“former employees will make use of the remedial mechanisms of Title VII.” Robinson, 519 U.S.

at 345. And the Court reasoned that the exclusion of former employees from protection would

“undermine the effectiveness of Title VII by allowing the threat of post-employment retaliation

to deter victims of discrimination from complaining to the EEOC, and would provide a perverse

incentive for employers to fire employees who might bring Title VII claims. Robinson, 519 U.S.

at 346. All of the allegations in the Complaint regarding retaliation have a clear “nexus” to my

former employment at First Data.

       The FD Motion misstates my retaliation claim. It is not merely the calling of a

deposition. It is the combined effect of me being the only employee of First Data (other than the

Plaintiff in the Barger Case) that was called for a deposition. (Paragraph 180) The purported

reason that I was called to testify as a third-party was because I had information to provide

regarding my employment under Barger. I appeared as required and Defendants no-showed that

deposition. Defendants then sought to compel me again and fought my protective order requests



                                                10
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 11 of 32 PAGEID #: 387




that alleged I had already performed. Further, under the document production request I received,

First Data was seeking for me to provide documents that arose from my employment activities at

First Data. But for my employment at First Data, I would have never been called to testify as a

third-party witness in the Barger Case. As also evident from no other current employees of First

Data being deposed by First Data, “but-for” my constructive discharge, I would not have been

deposed or suffered the financial and personal impacts of attending two depositions improperly.

Further, as evidenced by Defendant Cooper’s statement alleged in Paragraph 225 is that the sole

reason for me being called is a deposition.

         The cases cited by Defendants do not reflect this situation.3 My being called as a third-

party deponent, First Data no-showing the first deposition and then filing motions to compel me

to appear again, demanding production of documents from when I was employed, bringing my

last supervisor Ording to the second deposition solely to harass and intimidate, and then seeking

another order for me to appear a third time, and all of that based solely upon the fact that I was

employed by First Data and raised a charge of discrimination. That is retaliation. Even then,

when my five hour deposition occurred, only 40 minutes related to Barger, the rest related to me

and my claims.

         The Court cannot allow an employer to use ongoing employment litigation in one case

(Barger Case) as a forum to unnecessarily harass and intimidate another employee (Kelly) and to

collect discovery before a case is even filed. The implications are significant to bless that

behavior. If this is allowed to occur, any time an ex-employee raises a charge of discrimination

and the employer has an ongoing, and unrelated employment case, the employer merely


3
  I am not a lawyer, but I have read the cases cited by the Defendants that I can find. I can only say that their
descriptions of the cases in parenthesis do not reflect the content of those cases as I read them. They seem to take a
fact specific conclusion of a court and then try to make a generalization about the decision when that is not what the
court wrote. I am not sure if this is a violation of the rules, but it seems like it should be.

                                                          11
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 12 of 32 PAGEID #: 388




subpoenas the complaining employee as a third-party in the unrelated case and deposes them

about their own charge being raised. I was not able to do discovery on First Data while my

charge was pending, but they were allowed, they claim, to do discovery on me. Many employees,

like me, will be unable to hire an attorney to file for protective orders or file motions to quash.

After the number of years I have at a large employer drafting training materials, I was able to at

least try to raise these issues. Most wronged-employees will not be able to do so. Talk about

circumventing the administrative process. If Defendants are allowed to succeed with this

strategy, the process of investigating claims by the EEOC and OCRC will be significantly

hampered and the employers will be allowed to obtain discovery from those employees making

charges more than a year prior to the commencement of discovery in that employee’s case, as

will have happened to me.

       The FD Motion’s “No Causation” section to Count IV (page 18) is a perfect example of

the deception, hyperbole, mischaracterization, and, possibly, intentional misrepresentation

evident in the FD Motion and the SEAL Motion: “[She alleges that Defendants only scheduled

her deposition in retaliation for filing a charge, yet she also alleges that First Data scheduled her

deposition because she had retained counsel.” What a ridiculous and dishonest statement. All of

Defendants’ arguments should be read against the light of this misrepresentation. The Complaint

alleges that I tried to resolve the issues while I was employed, seeking reinstatement of my

accommodation. The Complaint alleges that the working conditions became so severe that I was

hospitalized for cardiac issues and that I again asked to work from home as I had done for years.

The Complaint alleges that when I got no response to these requests, I was constructively

discharged and I was forced to quit. The Complaint then alleges that I sought the advice of

counsel to seek a remedy and that when my counsel wrote, the retaliation started. The hiring of



                                                  12
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 13 of 32 PAGEID #: 389




counsel then led to my filing of charge of discrimination. I am not sure what point they are

trying to make other than to discourage employees who have failed to obtain resolution on their

own to not seek counsel and give-up. Yes, it was when I sought counsel that First Data started

retaliating because my own personal attempts to resolve the situation were completely ignored.

This is not a mixed causation issue. Defendants’ treatment of me led to me seeking relief from

my supervisor, that was not accommodated, I was constructively discharged, I asked a lawyer for

help, when my lawyer wrote a letter, First Data started retaliating. It’s all one chain. The

reference to the involvement of a lawyer was only meant to demonstrate how little the

Defendants respected my requests for assistance when I was asking for accommodations and

assistance before I hired a lawyer. This merely demonstrates the lack of seriousness that First

Data gives to its obligations under employment statutes. There was no reason to retaliate until a

lawyer was involved because until then, they simply ignored my requests.

        The ADA “Discrimination” section 42 U.S.C. §12112(a) says:

        No covered entity shall discriminate against a qualified individual on the basis of
        disability in regard to job application procedures, the hiring, advancement, or
        discharge of employee, employee compensation, job training, and other terms
        conditions, and privileges of employment.

        The ADA “Prohibition against retaliation and coercion” section 42 U.S.C. §12203(a)

says:

        No person shall discriminate against an individual because an individual has
        opposed any act or practice made unlawful by this chapter or because such
        individual made a charge, testified, assisted or participated in any manner in an
        investigation, proceeding, or hearing under this chapter.

        To me, there is a difference between “no covered entity” and “no person.” The

prohibition against retaliation applies to more than covered entities, it applies to persons. In 42




                                                 13
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 14 of 32 PAGEID #: 390




U.S.C. §1211(7) the ADA defines “person” to have the meaning in “section 2000e of this title.

42 U.S.C. §2000e(a) defines “person” to include:

       one or more individuals, governments, governmental agencies, political
       subdivisions, labor unions, partnerships, associations, corporations, legal
       representatives, mutual companies, joint stock companies, trusts, unincorporated
       oraganizations, trustees, trustees in cases under title 11 or receivers.

Ording, Bisignano, Byrne and Cooper are all individuals and therefore persons prohibited

from retaliating. First Data, SEAL and Jackson Lewis are also persons prohibited from

retaliation. Cooper, SEAL, Byrne and Jackson Lewis also were legal representatives of

First Data making them persons under the definition. All of the lawyers were also acting

as agents of First Data in defending First Data in the Barger Case. They were acting on

behalf of First Data when they decided to depose and harass me. The argument in Cooper

and SEAL’s SE Motion and that SEAL and Cooper are not “employers” for retaliation is

not responsive. “Employer” is not in the retaliation section. They are persons prohibited

from discriminating against me.

       As I read 42 U.S.C. §12203(a) this means that each of the Defendants is a “person” that is

prohibited from discriminating against me because I made a charge of discrimination. The

Complaint pleads numerous reasons as to why each of those Defendants were involved in

retaliation against me. See for example Paragraphs 158 to 228 of the Complaint One of the

reasons I was run through a ringer being the only employee of First Data deposed and subjected

to motions to compel, multiple subpoenas, and being forced to attend multiple depositions, which

created anxiety and a visit to my doctors and ruined my entire summer of 2018 making searching

for a job nearly impossible, was because I filed a claim of discrimination. In Paragraph 225 of

the Complaint I provided a portion of my deposition transcript in which Cooper stated that the




                                                14
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 15 of 32 PAGEID #: 391




other employees at First Data had not been deposed and I was singled out to provide a third-party

deposition in the Barger Case because I had “filed a charge.”

       The Complaint’s allegations sufficiently plead that the Defendants are all persons and the

Defendants all decided to depose me and not others in my position because I had filed a charge.

The retaliation section does not say anything about an adverse employment action. The

retaliation section says no person may discriminate against me because I made a charge of

discrimination. That is exactly what has been done. The Complaint states a claim against all

Defendants.

       The SE Motion also says that the retaliation claim fails because a deposition is not an

adverse employment action. I have addressed that argument above. But also, the retaliation

section 42 U.S.C. §12203(a) includes a number of actions outside of employment. For example,

that section says that a person cannot discriminate against someone because that “assisted or

participated in any manner in an investigation.” I could see an example of a customer witnessing

an employee being badgered by his boss because of his disability and that customer participating

in an investigation. The retaliation section as I read it would prohibit the company or the

manager from discriminating against the customer because the customer participated in the

investigation. The retaliation section is not limited to “adverse employment action” as stated in

the SE Motion.

       The SE Motion also cites a number of cases as to lawyer liability. These cases do not

apply. My Complaint is not against them for what they have done to me in this case or in my

OCRC complaint. The lawyers retaliation is related to their representation of First Data in the

Barger Case. I was not a party to that case. I was a third-party singled out because I had filed a

charge of discrimination. That is different than me complaining about the way they will likely



                                                 15
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 16 of 32 PAGEID #: 392




treat me in my own case against First Data. Simply because Cooper, SEAL, Byrne and Jackson

Lewis have represented First Data in a case unrelated to me does not mean they get to engage in

retaliation against me because I filed a charge of discrimination against First Data.

                                      Count V of the Complaint
             Adequately States Discrimination and Retaliation Claims under OCRA

         All of the Defendants Motions merely cite cases stating that the OCRA is the same as the

ADA and Title VII, and then apply their arguments discussed above to conclude the OCRA

claims receive the same treatment. They also assert that the individual defendants are not liable

under the OCRA for the same reasons why they are not liable under provides: the ADA, Title

VII and the PDA. However, the retaliation language in the OCRA is different than the retaliation

language in the ADA, Title VII, and the PDA. It is as if the Defendants are arguing that the

decisions interpreting the federal laws somehow deprives the Ohio legislature of their ability to

state a different rule for the people of Ohio.

         O.R.C. §4112.02(A) makes it unlawful for any employer because of sex, disability, etc.

of any person, to discharge, refuse to hire, or otherwise discriminate with respect to employment.

         On the other hand, the prohibitions as to retaliation are different. O.R.C. § 4112.02(L)

provides that “It shall be unlawful discriminatory practice4:

         For any person to discriminate in any manner against any other person because
         that person has opposed any unlawful discriminatory practice defined in this
         section or because that person has made a charge, testified, assisted, or
         participated in any manner, in any investigation, proceeding, or hearing under
         Sections 4112.01 to 4112.07 of the Revised Code.

This prohibits Bisignano, Ording, SEAL, Cooper, Jackson Lewis, and Byrne (each a person)

from discriminating against me because I opposed a discriminatory practice and filed a charge


4
  Note the difference – under the ORC it is an unlawful discriminatory practice if the act falls on the list, and the list
extends to such topics as housing, schooling, etc. The OCRA is not merely an employment act and should be read as
it states, a prohibition on the listed discriminatory acts.

                                                           16
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 17 of 32 PAGEID #: 393




and I testified, assisted, participated in any manner in an investigation under 4112.01 to 4112.07.

All of the alleged retaliatory events occurred in direct response to my raising charges of

discrimination and my filing of a charge that was investigated by the OCRC. This section

prohibits “any person”, not just an “employer”.

       Further, O.R.C. §4112.02(M) adds to that and provides “It shall be an unlawful

discriminatory practice:

       For any person to aid, abet, incite, compel, or coerce the doing of any act declared
       by this section to be an unlawful discriminatory practice, to obstruct or present
       any person from complying with this chapter or any order issued under it, or to
       attempt directly or indirectly to commit any act declared by this section to be an
       unlawful discriminatory practice.

This section prohibits aiding, abetting, inciting, and compelling another to commit a

discriminatory act or to “attempt” (directly or indirectly) to commit a discriminatory act. There

is no similar provision within the ADA or Title VII. There is no doubt that the Complaint has

alleged sufficient facts to find that all of the Defendants were aiding, abetting, coercing, or

attempting (directly or indirectly) to commit a violation of the OCRA. Section O.R.C.

§4112.02(M) applies to any person. There is no exception for lawyers or employees. The

Complaint adequately alleges that each of the individual defendants in their own way aided and

abetted in violations of the OCRA (including retaliation for merely raising my claims). See Arias

v. Raimondo, 860 F.3d 1185 (9th Cir. 2017)(FSLA anti-retaliation not limited to employers –

attorney was part of the plan to retaliate is actionable). The Complaint alleges that Bisignano and

Ording were employers and persons directing the discrimination and retaliation by First Data.

The Complaint alleges that SEAL, Cooper, Jackson Lewis and Byrne, were initially acting as

counsel to Plaintiff when Plaintiff was listed as a witness in the Barger case that was subject to

SEAL’s control. SEAL was not acting merely as counsel to the employer, SEAL was actively



                                                  17
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 18 of 32 PAGEID #: 394




acting as my counsel and while serving in that role, also aided, abetted, incited and compelled

First Data and Ording to take actions in violation of the OCRA against me. This is not a case of

the lawyers merely representing their client in litigation. This is a case of the attorney’s actively

planning and incenting their clients to retaliate against me before I had even filed a case because

I had merely raised the possibility of filing charges of discrimination. The attorneys in this case

took a far more active role than merely serving as defense counsel. The attorneys were serving

as advisors and directed the retaliation, and Cooper admitted that the reason they did so was

because I had decided to raise charges of discrimination. Complaint Paragraph 225.

       The OCRA does not apply only to employment. The OCRA address many different areas

where discrimination is prohibited, employment being one of them. The provisions the OCRA on

retaliation and aiding and abetting apply to all of those areas. Adverse employment action is not

required for the Defendants actions to be retaliation or aiding and abetting retaliation. The lawyer

and law firm defendants at a minimum aided and abetted First Data’s retaliation.

       The Complaints against the attorneys and firms are not related completely to their actions

on behalf of First Data directly in connection to my claims against First Data. SEAL, Cooper,

Jackson Lewis, and Byrne were always acting as counsel to First Data against Barger and then,

just as I raised my discrimination claims, they (although purporting to be my lawyers) turned

against me to compel me to testify in the Barger Case and, because of my request for protective

orders and to quash subpoena because I appeared when they did not for my first deposition, the

coordinated and conspired with all of the defendants to conduct a coordinated campaign against

me as a third-party witness in the Barger Case. Their actions in the Barger Case were unrelated

to their representation of me in my claims against First Data. They are like any other person and

prohibited under the OCRA from aiding and abetting First Data, Bisignano and Ording from



                                                  18
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 19 of 32 PAGEID #: 395




discriminating or retaliating against me because I had raised a wholly-separate claim of

discrimination while the Barger Case was proceeding. The OCRA prohibits SEAL, Cooper,

Jackson Lewis, and Byrne from aiding, abetting and directing the discrimination and retaliation

against me.

                                    Count VI of the Complaint
                    Adequately States a Claim for Constructive Discharge

       Count VI was plead for the convenience of the proceedings. The FD Motion is correct in
that constructive discharge without more is not a cause of action. However, the elements of
constructive discharge are distinct and were separated for purposes of clarity in the pleadings.
However the Court would like to handle this Count is acceptable as long as the factual and legal
allegations remain. The viable supporting claims for supporting my constructive discharge have
been adequately pled. Brister v. Mich Bell Tel., 705 F.App’x 356 (6th Cir. 2017)(employee must
show (1) employer deliberately created intolerable working conditions as a reasonable person
would perceive them to be and (2) employer with the intent to force employee to resign - listing
of non-exclusive factors). There are also other factors that were not presented in the facts of
Brister. That is why the list is “non-exclusive.” The facts as plead in the Complaint possibly
could lead to the development of other factors (e.g. piling work onto a known good, but disabled
employee, to force them to quit so as to avoid further severance expense) that were not relevant
to the negative employment actions in Brister.
       The FD Motion asserts that I plead no facts that my work environment was made

intolerable. I am not sure what Complaint they read, but the Complaint alleges for hundreds of

paragraphs that the environment was working fine for nearly a decade until Bisignano began

implementing mass firings, Ording started bragging about her cost savings from implementing

firings, Bisignano ceased the work-from-home policy forcing employees to resign or relocate,

and then the health issues I experienced from trying to comply with these changes in working

circumstances. The pleading does adequately plead that First Data, Bisignano, and Ording


                                                 19
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 20 of 32 PAGEID #: 396




implemented and created a working condition that was intolerable. My reaction to the intolerable

policies was reflected when I went to James Britt and Barger several years earlier and was

granted an accommodation. I allege that I was reasonable then and I was also reasonable when I

complained to Ording that about the same conditions she was enforcing exacerbating my health

conditions that her predecessors had not. The Complaint alleges that the atmosphere was to

drive employees to leave so that the Company would not need to pay severance or incur other

separation expenses.

        The FD Motion then proceeds to go through the presented evidence and pick-out whether

it proves the allegation. That is not the purpose of a 12(b)(6). Those types of arguments are for

when discovery is done and a summary judgment motion is filed or an argument to a jury is

made.

        As plead, the Complaint satisfies each and every element for pleading constructive

discharge. The issues raised by the FD Motion are solely fact question as to the exact nature of

the change in my working conditions, the exact change in my health, and whether given those

changes a reasonable person would feel resigned to resign as I did. Those are all fact questions

and not questions to be decided now when the allegations in the Complaint are presumed to be

true. Complaint Paragraphs 301 (incorporating all of the other Complaint allegations) and 303

and 304.

                                Count VII of the Complaint
           Adequately States Claims for Emotional Distress Against all Defendants

        The Complaint alleges many facts that my attendance at a deposition created a risk of

“physical peril” that SEAL and Jackson Lewis say is required. The Complaint alleges that

Ording was a source of my stress and anxiety during my employment. The Complaint alleges

that this stress and anxiety lead to my cardiac issues in October 2017. The Complaint alleges that


                                                20
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 21 of 32 PAGEID #: 397




First Data and Ording were aware of my blood pressure, anxiety and stress issues. The

Complaint alleges that I did not attend my second scheduled deposition because of stress and

anxiety attacks that forced me to seek medical attention. The Complaint alleges that Ording,

Cooper, SEAL, Byrne, and Jackson Lewis were aware the cause of my non-attendance at that

deposition was Ording’s presence for no discernable reason because she did not work with

Barger. The Complaint alleges that First Data, Ording, Byrne, Cooper, SEAL, and Jackson

Lewis, knowing of the physical effects on me of Ording’s presence at the second scheduled

deposition had on me physically, they intentionally chose to have Ording attend my third

scheduled deposition in the Barger case.

       These allegations all plead sufficient facts under the standards for negligent, reckless, and

intentional infliction of emotional distress as outlined in the Defendants Motions. The Complaint

alleges that the Defendants intentionally chose Ording to attend my depositions because they

knew the stress and anxiety that would impose upon me. These facts state a claim for the

infliction of emotional distress. I was forced to seek medical attention once and previously had

suffered cardiac issues sending me to the emergency room. These pled facts are more than

sufficient to state a claim and the “severity” “atrociousness” or other qualifiers SEAL and

Jackson Lews say are required are all questions of fact (how much is serious? What is

atrocious?) not a failure to state a claim and not reasons to dismiss the Complaint now, as the

facts if plead are true, the Defendants meant to inflict emotional stress, anxiety, and stress on me

knowing my prior medical history and prior needs to seek medical attention.

                              Count VIII of the Complaint
 Adequately States a Claim for Eavesdropping/Invasion of Privacy Against all Defendants

       The Complaint alleges that the Defendants were given ample opportunities to clear-up

any issues as to whether or not there was eaves dropping, live video or audio streaming, or other


                                                 21
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 22 of 32 PAGEID #: 398




transmission of my deposition numerous times prior to the filing of the Complaint. I, and

Barger’s counsel, gave the Defendants numerous opportunities to state who was on the phone

and who was listening. They would never commit to a finite group of people. Only Jill Poole

and Lori Graesser are said to have been listening. However, Ms. Poole and Ms. Graesser never

spoke. The Court reporter (Yungblut) in the transcript wrote that Poole and Graesser were

present on the phone, but there is no evidence or statements on the record that they were.

       The SE Motion argue that depositions are public events. In a way they are, but as the

deponent, I have a right to know who is listening and in attendance. If I do not know who is

there, I would be unable to go to the court and seek to have someone excluded from the

deposition. Rule 26c of the Federal Rules of Civil Procedure all for the exclusion of people from

depositions. If the deposition was listened to or watched by anyone unannounced, I could not

possibly have objected to them being present. Magistrate Bowman scheduled the deposition to

occur at the Potter Stewart Courthouse during a hearing on a motion to compel and protective

order. During that hearing she told me that she would be available if I had any concerns or there

were any issues during the deposition. If I did not know who was listening or watching, I could

not seek Magistrate Bowman’s assistance to prevent it. Magistrate Bowman was sensitive to my

issues that caused me to go to the doctor when I knew Ording was there for my second scheduled

deposition. Even when I saw Ording was at the deposition at the courthouse, I did not go to

Magistrate Bowman and proceeded. Had I known I was being listened to or being watched by

other people (possibly my former colleagues or Mr. Eidelman) I may have then sought assistance

from Magistrate Bowman. To find out later that I possibly was listened to during my deposition

was upsetting.




                                                22
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 23 of 32 PAGEID #: 399




        Also, during breaks, Ording, Byrne and Cooper would leave the room to have a private

conversation. They left the phone-line open and the iPad in place while they were gone. The

Complaint alleges that I was being listened to and watched during these breaks. These breaks

were not public and there was no reason for me to suspect my conversations would be listened to

while there was no one in the room besides me and Mr. Shearer. Privileged conversations

between me and Mr. Shearer (who was representing me in my EEOC charge) could have

occurred and been listened to by First Data employees or First Data lawyers. The Complaint

adequately alleges these facts that if assumed to be true constitute an invasion of privacy and

violation of the rules.

        The phone records of the Court should be able to determine what numbers were called

from the conference room speaker-phone. The Complaint sufficiently alleges facts to state a

claim and I should be able to discover who was listening, recording, or watching my deposition

unannounced. I do not think Magistrate Bowman believed that when she opened the Court’s

facilities for use to me for my comfort and protection that she meant for unannounced people to

be eavesdropping on my off-the-record conversations. The phone line remained open and the

iPad in place during all three breaks in my deposition

        My subpoena did not state that my deposition was to be video recorded. A video

recording or live transmission would be against the rules as it was not disclosed to me prior to

the deposition.

        The SE Motion relies on an Affidavit of Yungblut filed as (Doc #20). First, reliance on

the Yungblut Affidavit means that the Defendants Motions on this Count are not Motions for

Judgment on the pleadings because they are relying on documents outside of the pleadings to

create fact issues. Second, the Yungblut Affidavit and SE Motion state that the iPad pointed at



                                                23
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 24 of 32 PAGEID #: 400




me my entire deposition was for “Realtime Translation.” Ms. Yungblut did not offer an iPad to

me or Mr. Barger’s counsel for also receiving “Realtime Translation” of the deposition. If the

service was available, it was not offered, making this a question of whether Ms. Yungblut is

telling the truth.

        Yungblut states in her Affidavit that the iPad was for “Real Time Translation.” However,

by looking at the Mike Mobley website (www.mobleyreporting.com/video-and-text-streaming/),

Ms. Yungblut’s firm states:

        Our firm offers the ability to view the realtime text of an out-of-town deposition
        remotely on your computer at your home or office. Allow one of our Certified
        Realtime Court Reporters to transmit your proceedings to a secure Internet server,
        enabling 1 to 500 people to watch a transcript and listen to an audio feed from any
        computer connected to the Internet. Optionally, you can choose to view a video
        feed as well.

        Imbedded in that same page on the Mobley website is a YouTube video placed by

Mobley Reporting.( https://youtu.be/G8qLuC6XORM). Please watch this Mobley Reporting

video. It describes the technology used to transmit depositions to remote locations through the

use of a video stream using iPads provided by Mobley reporters. The Yungblut Affidavit should

not be taken at face value without me being able to do discovery.

        The litigation privilege does not apply to this situation. Most of the complained of

invasions of privacy occurred off-the-record. The announcement of Graessr and Poole’s presence

was not on the record. It occurred before the recording began. The keeping of the lines and video

open during breaks did not occur during the on-the-record sessions. The communications by Mr.

Byrne to the clerks at Potter Stewart Courthouse following the deposition did not occur as part of

litigations.

        The litigation privilege cases cited do not say that lawyers are completely immune from

liability for all of their acts during litigation. I know attorneys have obligation to be truthful to


                                                   24
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 25 of 32 PAGEID #: 401




the court or face liability. I know there are ethical rules requiring attorneys not to make false

statements of fact or law to third-persons.

        The cases cited by SEAL and Jackson Lewis all deal with cases alleging defamation

claims by attorneys during the course of litigation. This makes sense because some facts a person

alleges may turn-out not to be true. Attorneys should not be sued when that occurs. Attorneys do

have to make sure that what they are saying may be correct otherwise they have violated their

obligation to be truthful to the court.

        The summaries of the cases by SEAL do not match what the cases say. SEAL makes the

cases they cite sound like a broad prohibition against attorney liability of all types. The cases

merely say there is immunity from defamation. This is not a defamation count. This is a claim

that the attorneys set-up and allowed others to listen and view private conversations. It is

possible that even during breaks, those attorneys in attendance when they went out to their

separate room to privately talk could still watch and listen to me in the deposition room. The

Hartman case cited by SEAL is about the Fair Debt Collection Practices Act and whether an

affidavit signed by a debt collector’s attorney was false is it a false statement by the debt

collector. That case does not apply either. But that Hartman case does state:

       Other federal remedial statutes have been found to implicitly abrogate state law
       litigation privilege. See e.g. Nix v. O’Malley, 160 F.3d 343 (6th Cir. 1998, holding
       that defendant and his attorneys were not immune from civil liability under the
       federal wiretap statute (18 U.S.C. § 2510), and the similar Ohio statute for
       attaching a transcript of the intercepted communication to a summary judgment
       motion filed in underlying state court litigation.

There is no immunity for eavesdropping. I may be asking to amend my complaint to add

violations of the federal and Ohio statute (Ohio Rev. Code Ann. §2933.51-2933.65 against

wiretapping.




                                                  25
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 26 of 32 PAGEID #: 402




        There is no attorney privilege to use federal government property at the Potter Stewart

Courthouse to knowingly eavesdrop for purposes of collecting evidence in a yet to be filed case

or to intentionally listen to my conversations with my lawyer in my OCRC charge that was being

investigated.

        The Complaint Should Not be Dismissed Based on Ghost-writing Allegations

        I will address the hardships concerned with getting the Complaint filed as a pro se. I was

forced to file the Complaint personally at the clerk’s office. I did not have electronic filing

capability like all of the lawyers in this case.

        I engaged The Law Office of Shawn Shearer, P.C. to assist me in the preparation of my

charge of discrimination filed with the EEOC and the OCRC. Mr. Shearer also represented

Barger in the Barger Case. When I was retaliated against by the Defendants seeking my

deposition, I represented myself in the litigation about the subpoenas, motions to compel,

motions to quash and motions for protective orders because I could not afford legal counsel. I

had lost my job five months earlier because First Data had illegally fired me and I could not look

for employment in the payments industry because of the non-compete Ms. Graesser threatened to

enforce.

        As part of Mr. Shearer’s work as my lawyer on the EEOC and OCRC charge, I asked him

if he could began drafting a complaint. After I received my letter from the OCRC, I began a

search for Ohio counsel to file the case. That search has not been productive because family

finances would not support the hiring of another lawyer and the amount involved did not raise

the interest of any contingency fee lawyers. Because Mr. Shearer had completed the work for me

and I had paid him for his time, and because I was unable to afford Ohio counsel, Mr. Shearer

transferred my file to me. This file included his drafted complaint, his research, his memoranda,



                                                   26
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 27 of 32 PAGEID #: 403




articles, cases, etc. This file is my privileged file from my engagement of Mr. Shearer on matters

outside of this proceeding. I did take Mr. Shearer’s work and research from when he was my

lawyer and I have used it in completing the filing of the Complaint and this Response. None of

that conduct by me justifies a dismissal of the Complaint.

       SEAL and Jackson Lewis argue that a pro se is not subject to Rule 11. I have read Rule

11, and SEAL and Jackson Lewis are misrepresenting that rule.

      Every pleading, written motion or other paper must be signed by at least one
      attorney of record in the attorney’s name- or by a party personally if the party is
      unrepresented.

      By presenting to the court a pleading, written motion, or other paper – whether by
      signing, filing, submitting, or later advocating it – an attorney or unrepresented
      party certifies that to the best of the person’s knowledge, information, and belief,
      formed after an inquiry reasonable under the circumstances (1) It is not being
      presented for any improper purpose, such as to harass, cause unnecessary delay, or
      needless increase in the cost of litigation; (2) the claims defenses, and other legal
      contentions are warranted by existing law or by non-frivolous argument for
      extending, modifying, or reversing existing law or for establishing new law; (3) the
      factual contentions have evidentiary support or, if specifically identified, will
      likely have evidentiary support after a reasonable opportunity for further
      investigation or discovery

I signed my Complaint. I know the facts. My good faith belief as to the facts does not require

significant investigation. Any attorney signing my Complaint would have to take my word for

the facts. My signature is worth more on this Complaint than a newly hired attorney’s would be.

       Even though I do not have Westlaw, I was able to find the cases with only Westlaw

citations used by SEAL and Jackson Lewis in their briefs. The Ostevoll case involved a party

that kept rescheduling and his attorney kept writing the court and then the party filed a complaint

pro se. There have not been any games like that in this case. I found the Gordon case, but I do

not see where it addresses “ghost-writing.”




                                                27
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 28 of 32 PAGEID #: 404




       As another example of the cutting and pasting, or intentional misrepresentation, there is

the statement in the SE Motion on page 13 that “For these reasons, federal courts in Ohio have

stricken ghost-written complaints after appropriate inquiry” and they cite Doe v. Bollaert, 2013

WL 12123908, *1 (S.D. Ohio Oct. 22, 2013). This case did not involve striking a complaint. The

court struck four MOTIONS not complaints because the pro se litigants admitted that they had

hired an off-shore company to write the documents. That is not the same as my situation. I could

not afford a lawyer. I filed a document in my file. I do not have any other documents or briefs

that I can use. Just some research and memorandum that were in my client file. I also have the

ABA Section of Labor and Employment Law 2018 Midwinter Meeting Report of 2017 cases

under the FMLA. I have the cases Mr. Shearer had in his research file. I have the internet where

there are blogs and attorney posts and law review articles that I can find and read that refer to

cases I can read. I have the cases cited in the Defendants’ Motions. If I use their work in finding

those cites and I use them, has Jackson Lewis and SEAL ghost-written this brief? I demonstrated

my ability to write for myself and argue before Magistrate Bowman during all of the motions

about my subpoenas. I have not abused the system like in the cases being cited by SEAL and

Jackson Lewis.

       I had only 90-days to hire a lawyer and file. I did not have the money and time ran out.

Striking the complaint would mean my entire claim goes away even if I am able to find the

money and a lawyer in a few months to step-in to represent me. It would not be a fair to strike

the complaint and it would punish me for not having money because I was illegally forced to quit

my job.

       These lawyers making this argument would exclude harmed employees that cannot afford

a lawyer from the system if they write well and argue well without a lawyer. These lawyers



                                                 28
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 29 of 32 PAGEID #: 405




should be sanctioned. Jackson Lewis, SEAL, Cooper and Byrne are well respected lawyers

(why?). To suggest that I should be excluded from the system because I gathered information

and drafts of documents in my client file from my lawyer on my EEOC charge, that I paid for,

and have used them to bring this case against their client is an elitist stance and overly protects to

lawyering business. Do you know how many violations of the FMLA, ADA, Title VII, PDA, etc.

are ongoing in the world because it is just too hard to find counsel? Or how many times people

find a lawyer but cannot afford them so employer’s get away with discrimination? I now

understand why case after case I read goes against the employee. Employees and the lawyers

they hire on a budget cannot afford to fight behemoth entities like First Data, SEAL, and Jackson

Lewis. The statute says one thing about discrimination, but the big companies and the well-paid

firm v. the little guy with no money. The little guy loses because the little guy’s lawyers with

half-hearted efforts have created a bunch of bad decisions.

       Unlike the associates at Jackson Lewis and SEAL, I have actually read the cases that I

have cited in this brief. I can tell by the writing of Defendants Motions that the associates are

merely copying and pasting summaries from articles, blogs, and compilations. Some of my

writing reflects that as well. But I am not a lawyer and I have read the cases.

       “Ghost-writing?” The entirety of the Defendants Motions to dismiss are “ghost-written”.

No one actually knows where the law and the words come from. They are merely cutting and

pasting the work of others (sometimes completely improperly such as the lawyer immunity

cases) and because they passed a test back when they were 25 they get some sort of credibility.

When I was 25 I had already been working in developing training programs and writing myself.

The internet is a great equalizer. It is time for the legal profession to stop being so protectionist




                                                  29
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 30 of 32 PAGEID #: 406




and understand that it does not take a legal degree to read the elements of the law in cases. I can

read just like they can.

       What is distressing to me is that the Defendants feel so free in distorting writings or

compilations, or compilations of compilations, or compilations of summaries and citing them in

their briefs. Those diluted half sentences in parenthesis then get quoted over and over. I can see

this problem in just reading a few cases as I pointed-out earlier.

       The result has been silliness like an argument that the prohibition against retaliation does

not apply to actions taken to harass me because I raised a claim due to the fact that I was no

longer an employee. That argument alone tells you where employment law is. A wrongly

discharged employee cannot be retaliated against after they leave because they are no longer

employed. The fact that argument was made, really should make the Court sit back and think

about what the ADA, Title VII, PDA, FMLA, etc. means. If the Defendants are to be believed,

pro se’s are barred from bringing claims and ex-employees are barred from bringing claims.

       The ghost-writing sections in the SE Motion and the JL Motion are nearly identical and

cite the same cases. Which firm ghost-wrote for the other? Or, did one write this section give it

to the other who made minimal changes to call it their own writing? Is cutting and pasting the

writing of others not ghost-writing by the undisclosed author?

       I am pro se because I could not afford a lawyer. My client file is my property. I obtained

a copy of my EEOC/OCRC Charge client file from Mr. Shearer because I could not afford a

lawyer. It would be extremely unfair for the Complaint to be dismissed and the Defendants walk

free of their discrimination against me for this reason. Everyone, including SEAL and Jackson

Lewis, knew Mr. Shearer wrote the Complaint. It was not trying to be hidden. As they both point




                                                 30
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 31 of 32 PAGEID #: 407




out, it was obvious from the Complaint itself. That is not “ghost-writing” and striking the

Complaint would be severe punishment to me for using the resources I had available to me.

                              Counts II and III of the Complaint
                           Are Not Administratively or Time Barred

       The ADA failure to accommodate, Title VII and PDA claim are not time barred. The

discriminatory act was Ording’s failure to grant my repeated requests for the reinstatement of her

previously revoked accommodation. The Complaint alleges that these requests were made as late

as November 2017 in her resignation letter. The ADA failure to accommodate and failure to

engage in an interactive process are not time barred.

       Finally, the EEOC Administratively closed the charge on June 6, 2018. See Exhibit A.

The right to request EEOC review of the OCRC determination also expired on March 8, 2019.

Thereafter, Plaintiff did not have any administrative remedies available to further exhaust when

the Complaint was filed as confirmed by the EEOC. The Complaint can simply be amended or

supplemented and that request to amended is hereby made. For purposes of preserving Plaintiff’s

rights, the Plaintiff will file a Complaint re-alleging Counts asserted by Defendants to require the

EEOC letter dated June 18, 2019 that I received by mail on June 20, 2019 before the expiration

of the 90-day period. That process seems like a waste of time and resources, but I will do so if

necessary.

       The sum total of what I take from the Defendants’ Motion is that (i) it is completely

permissible to make an employee’s life at work miserable and damage their health, when you

know that there is an accommodation for their health issues that works, (ii) if the employee

chooses to avoid the health issues being created by the employer’s refusal to accommodate, that

employee’s decision to leave is their own to make and they can just go, (iii) once they are gone,

they are a former employee with no remedies and can then be harassed at will directly, or by


                                                 31
Case: 1:19-cv-00372-SJD-SKB Doc #: 29 Filed: 09/03/19 Page: 32 of 32 PAGEID #: 408




hired guns, if they raise complaints. When I read the statutes and regulations for the FMLA,

ADA, Title VII, and PDA, I do not think that is what the law says.

                                          CONCLUSION

       The Motions are all 12(b)(6) Motions. They would make very nice Rule 56 motions, be

this case is not at that point. The Complaint alleges facts, that assumed true, set forth more than

enough to satisfy or at least make out a “plausible” claim for each of the counts in the Complaint.

Now is not the time to dismiss a pro se plaintiff before I even get a chance to prove the alleged

facts. I have not been given any opportunity to make my proof or depose anyone. You have only

heard their lawyers talk. That is not evidence. I signed the Complaint and Rule 11 has been

explained to me and I believe in good faith I can prove all of the allegations in the Complaint.

Those allegations are presumed to be true for purposes of Rule 12(b)(6). If the story I told in the

Complaint is true, the Defendants have violated the law. That is all that is required at this time.

       The Complaint more than sufficiently pleads alleged facts (300 paragraphs of them) that

this Court, drawing on its judicial experience and common sense, can draw the reasonable

inference the Defendants, based on the allegations assumed to be true, is liable. That is sufficient

to survive a Rule 12(b)(6).

 DATED:        September 3, 2019

                                                                       Respectfully Submitted,

                                                                        /s/ Julie Kelly
                                                                       Julie Kelly, Plaintiff (Pro Se)




                                                 32
